U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (Mark One) xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2014 oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act For the transition period from N/A to N/A Commission File No. 000-51697 Bridgetech Holdings International, Inc. (Name of small business issuer as specified in its charter) Delaware 21-1992090 State of Incorporation IRS Employer Identification No. 2705 Garnet Avenue, Suite 2A, San Diego, CA92109 (Address of principal executive offices) (858) 847-9090 (Issuer’s telephone number) Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: Common Stock, $0.001 par value per share (Title of Class) Indicate by check mark whether the Registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days: YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [_] No [X] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non–accelerated filer. See definition of “accelerated filer large accelerated filer” and “Smaller reporting company” in Rule 12b–2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filer¨Non–Accelerated filer¨Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act).YesxNo¨ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes [_] No [X ] As of February 3, 2015, there were 97,937,044 shares of the Registrant's common stock issued and outstanding. Transitional Small Business Disclosure Format YesoNo [X] 1 BRIDGETECH HOLDINGS INTERNATIONAL, INC. INDEX TO FORM 10-Q FILING FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 TABLE OF CONTENTS Page Numbers PART I - FINANCIAL INFORMATION Item1. Consolidated Financial Statements (unaudited) 3 Consolidated Balance Sheets 4 Consolidated Statements of Operations 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 Item2. Management Discussion and Analysis of Financial Condition and Results of Operations 10 Item3. Quantitative and Qualitative Disclosures About Market Risk 14 Item4. Controls and Procedures 15 PART II - OTHER INFORMATION Item1. Legal Proceedings 16 Item1a Risk Factors 16 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item3. Defaults Upon Senior Securities 16 Item4. Mine Safety Disclosures 16 Item5. Other information 16 Item6. Exhibits 16 CERTIFICATIONS Exhibit 31 – Management certification Exhibit 32 – Sarbanes-Oxley Act 2 PART I – FINANCIAL INFORMATION Item 1. Interim Consolidated Financial Statements and Notes to Interim Consolidated Financial Statements As used in the footnotes to these financial statements, “we”, “us”, “our”, “Bridgetech International Holdings, Inc.”, “Bridgetech”, “Company” or “our company” refers to Bridgetech International Holdings, Inc. and all of its subsidiaries. General The accompanying interim consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q.Therefore, they do not include all information and footnotes necessary for a complete presentation of financial position, results of operations and cash flows in conformity with generally accepted accounting principles.Except as disclosed herein, there has been no material change in the information disclosed in the notes to the consolidated financial statements included in the Company's annual report on Form 10-K for the year ended December 31, 2013.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature.Operating results for the three months and six ended June 30, 2014 are not necessarily indicative of the results that can be expected for the year ending December 31, 2014. 3 BRIDGETECH HOLDINGS INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, (audited) Cash $
